OPINION
{¶ 1} Appellant appeals his sentence entered in the Ashland County Court of Common Pleas on one count of Non-Support of Dependents.
 STATEMENT OF THE CASE {¶ 2} On February 26, 2003, the Ashland County Grand Jury indicted appellant Samuel Swiger on one count of Non-Support of Dependents, a felony of the fifth degree in violation of R.C.2919.21(A)(2).
 {¶ 3} Appellant pled guilty to the charge and the trial court deferred sentencing and ordered a pre-sentence investigation report.
 {¶ 4} The court conducted the sentencing hearing on April 1, 2004. The trial court sentenced appellant to nine months in prison.
 {¶ 5} Appellant filed an appeal and this matter is now before this court for consideration. Appellant's assignments of error are as follows;
                          ASSIGNMENTS OF ERROR {¶ 6} "I. The imposition of a prison sentence greater than the minimum term is against the manifest weight of the evidence and contrary to law."
 {¶ 7} "II. The court erred in relying upon revised code section 2929.13(B)(2)(b) as the basis for imposing a prison term instead of a community control sanction."
                                   I. {¶ 8} Appellant challenges the trial court's imposition of a prison sentence greater than the minimum term as being against the manifest weight of the evidence and contrary to law.
 {¶ 9} In its brief at 6, appellee concedes the sentence imposed in the case sub judice does not meet the mandates ofState v. Comer, 99 Ohio St.3d 463, 2003-Ohio-4165, in that the trial court failed pursuant to R.C. 2929.14(B), to make its statutorily enumerated findings and give reasons supporting those findings at the sentencing hearing.
 {¶ 10} Appellant's first assignment of error is sustained.
                                   II. {¶ 11} In his second assignment of error, Appellant claims that the trial court erred in ordering a prison term instead of community control sanctions.
 {¶ 12} Based on our ruling as to Assignment of Error I, we find Assignment of Error II to be moot.
 {¶ 13} The matter is reversed and remanded to the trial court for re-sentencing pursuant to Comer, supra.
 {¶ 14} The judgment of the Court of Common Pleas of Ashland County, Ohio is hereby reversed and remanded.
Boggins, J., Gwin, P.J., and Hoffman, J., concur.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Ashland County, Ohio is hereby reversed and remanded. Costs to appellee.